      Case 2:21-cr-00002-BWA-KWR Document 28 Filed 08/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *          CRIMINAL NO. 21-02

                v.                               *          SECTION: “M”

 PATRICK HUSE                                    *

                                         *       *      *

               GOVERNMENT’S OMNIBUS MOTION IN LIMINE
        AND NOTICE OF INTENT TO ADMIT EVIDENCE OF “OTHER ACTS”

       NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

the United States of America who respectfully moves this Honorable Court to prohibit the

Defendant from presenting (1) evidence and argument related to specific instances of “good deeds”

and “law-abidingness” by the defendant, Patrick Huse; (2) evidence and argument suggesting

selective prosecution; (3) evidence and argument related to a legal issue concerning the Outer

Continental Shelf Lands Act and associated rules and regulations; (4) evidence and argument

suggesting the affirmative defense of duress; (5) evidence and argument related to possible

punishment or hardship Huse faces if he is convicted; and (6) evidence and argument concerning

the possibility of civil or administrative (as opposed to criminal) punishment.

       Additionally, the government requests that the Court issue a pre-trial ruling that permits

the admission of lay opinion testimony from certain government witnesses related to policies and

practices at Company A, the company that employed Huse. Finally, the government requests that
      Case 2:21-cr-00002-BWA-KWR Document 28 Filed 08/19/21 Page 2 of 2




the Court issue a pre-trial ruling that permits the admission of “other acts” evidence related to

Huse’s conduct while he was employed at Company A.



                                                     Respectfully submitted,

                                                     DUANE A. EVANS
                                                     UNITED STATES ATTORNEY


                                                     /s/ Spiro Latsis
                                                     SPIRO LATSIS
                                                     Assistant United States Attorney
                                                     LA Bar Roll No. 24517
                                                     U.S. Attorney’s Office (E.D. La.)
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3046
                                                     E-Mail: spiro.latsis@usdoj.gov


                                                     /s/ J. Ryan McLaren
                                                     J. RYAN McLAREN
                                                     Assistant United States Attorney
                                                     La Bar Roll No. 36577
                                                     U.S. Attorney’s Office (E.D. La.)
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3000
                                                     E-Mail: Ryan.McLaren@usdoj.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2021 I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all defense
counsel of record.

                                                     /s/ Spiro Latsis
                                                     SPIRO LATSIS
                                                     Assistant United States Attorney

                                                2
